DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-2 and 10-20) in the reply filed on 11/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat (9,112,570).
Regarding claim 1, Khlat discloses a wireless transceiver (See fig. 1), comprising: a receiver circuit coupled to a radio frequency transceiver node (i.e. output node of system 12) (See fig. 1); a tunable notch filter {24, 26} coupled between the radio frequency transceiver node and a reference node (i.e. input node of system 12) (See fig. 1); and a controller 32 that programs the tunable notch filter with a selected blocker frequency and that selectively enables the tunable notch filter to attenuate at least one blocker signal (See fig. 1 and col. 3 lines 9-42, col. 4 lines 11-36).
Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (9,124,355).
Regarding claims 17 and 20, Black discloses a wireless communication system (See fig. 1), comprising: a communication packing incorporating: an aggressor wireless transceiver (i.e. transceiver 132); a victim wireless transceiver (i.e. transceiver 134); and a host system 105 interfaced with the aggressor wireless transceiver and the victim wireless transceiver (See figs. 1-2); and wherein the victim wireless transceiver comprises: a receiver circuit coupled to a radio frequency transceiver node (i.e. node on the right side of a component 230); a tunable notch filter coupled between the radio frequency transceiver node and a reference node (i.e. node on the left side of the component 230); and SLL.0133 (D-19-750-29)29a controller {105, 145} that programs the tunable notch filter with a selected blocker frequency and that selectively enables the tunable notch filter to attenuate at least one blocker signal including at least one transmission frequency of the aggressor wireless transceiver (See figs. 1-2 and col. 5 lines 20-41, col. 6 line 49 to col. 7 line 27), wherein the tunable notch filter is digitally programmable, further comprising a memory programmed with a plurality of digital values corresponding to a plurality of transmission frequencies of the aggressor wireless transceiver (See figs. 8-9 and col. 11 line 59 to col. 12 line 40, col. 12 line 58 to col. 13 line 38).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat (9,112,570) in view of Black (9,124,355).
Regarding claim 2, Khlat discloses as cited in claim 1.  Khlat further discloses the tunable notch filter comprises a variable capacitor and an inductor (See col. 4 lines 6-10).  However, Khlat does not explicitly mention that the tunable notch filter comprises a variable capacitor and an inductor coupled in series between the radio frequency transceiver node and ground.  Since Black suggests a similar wireless transceiver having a tunable notch filter, wherein the tunable notch filter comprises a variable capacitor and an inductor coupled in series to a ground (See figs. 1-2, 8 and col. 11 line 59 to col. 12 line 40); therefore, it would have been obvious to one skilled in the art to utilize the notch filter suggested by Black for the wireless transceiver disclosed by Khlat (as such, the variable capacitor and the inductor coupled in series between the radio frequency transceiver node and the ground), for the advantage of providing greater flexibility in circuit design.
Regarding claims 12-13, Khlat discloses as cited in claim 1.  However, Khlat does not explicitly mention that the variable capacitor comprises a digitally programmable capacitor programmed by a digital value provided by the controller and a .
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Khlat (9,112,570) in view of Granger-Jones (9,190,699).
Regarding claims 10-11, Khlat discloses as cited in claim 1.  However, Khlat does not explicitly mention that a switch that selectively couples the tunable notch filter to ground and a switch that selectively couples the tunable notch filter to the radio frequency transceiver node.  Since, Granger-Jones suggests a similar wireless transceiver having a tunable notch filter, wherein a switch S2 that selectively couples the tunable notch filter to ground and a switch S1 that selectively couples the tunable notch filter to the radio frequency transceiver node (See figs. 15, 17 and col. 9 lines 1-10); therefore, it would have been obvious to one skilled in the art to modify the wireless transceiver as disclosed by Khlat with such switches coupled to the tunable notch filter, for the advantage of allowing enabling/disabling the tunable notch filter when necessary.

Allowable Subject Matter
Claims 14-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Khlat & Black disclose as cited in claim 12.  However, they fail to mention a transmitter circuit coupled to the radio frequency transceiver node and a memory programmed with a plurality of digital values, wherein the plurality of digital values are determined during a calibration procedure in which the transmitter circuit and the receiver circuit are operated in a loopback mode while the controller sweeps through multiple capacitance settings of the programmable capacitor.
Regarding claim 15, Khlat & Black disclose as cited in claim 12.  However, they fail to mention a memory programmed with a plurality of digital values, wherein the plurality of digital values are determined during a blocker scan procedure in which the receiver circuit scans through a plurality of frequency levels and compares a received signal level with a blocker threshold level.
Regarding claim 16, Khlat discloses as cited in claim 1.  However, Khlat does not mention the controller selectively enables the tunable notch filter based on a receive state of the wireless transceiver and a gain control state of the receiver circuit and programs the tunable notch filter based on a blocker frequency signal.
Regarding claim 18, Black discloses as cited in claim 17.  However, Black does not mention the host system provides an indication to the controller of pending 
Regarding claim 19, Black discloses as cited in claim 17.  However, Black does not mention the aggressor wireless transceiver provides an indication directly to the controller of pending transmission.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN A TRAN/Primary Examiner, Art Unit 2648